Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160263-4                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160263
                                                                   COA: 334320
                                                                   Saginaw CC: 15-041274-FH
  DANE RICHARD KRUKOWSKI,
           Defendant-Appellee.

  _____________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                SC: 160264
                                                                   COA: 337120
                                                                   Saginaw CC: 15-041275-FH
  CODIE LYNN STEVENS,
           Defendant-Appellee.

  _____________________________________/

         On November 10, 2020, the Court heard oral argument on the application for leave
  to appeal the August 1, 2019 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2020
         t1111
                                                                              Clerk